Formerly known as:MoneyMart Assets, Inc. PROSPECTUS September 30, 2009 (As Supplemented February 16, 2010) Prudential MoneyMart Assets, Inc. Ticker Symbols Purchase A: PBMXX Exchange A: MJAXX Purchase Z: PMZXX Exchange B: MJBXX Exchange C: MJCXX FUND TYPE Money Market OBJECTIVE Maximum current income consistent with stability of capital and the maintenance of liquidity As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Table of Contents 3 SUMMARY SECTION 3 INVESTMENT OBJECTIVE 3 FUND FEES AND EXPENSES 4 INVESTMENTS, RISKS AND PERFORMANCE 7 FUND MANAGEMENT 7 BUYING AND SELLING FUND SHARES 8 TAX INFORMATION 8 FINANCIAL INTERMEDIARY COMPENSATION 9 HOW THE FUND INVESTS 9 INVESTMENT OBJECTIVES AND POLICIES 11 OTHER INVESTMENTS AND STRATEGIES 13 INVESTMENT RISKS 16 HOW THE FUND IS MANAGED 16 BOARD OF DIRECTORS 16 MANAGER 16 INVESTMENT SUBADVISER 17 DISTRIBUTOR 17 DISCLOSURE OF PORTFOLIO HOLDINGS 18 FUND DISTRIBUTIONS AND TAX ISSUES 18 DISTRIBUTIONS 18 TAX ISSUES 19 IF YOU SELL OR EXCHANGE YOUR SHARES 21 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 21 HOW TO BUY SHARES 29 HOW TO SELL YOUR SHARES 32 HOW TO EXCHANGE YOUR SHARES 34 FINANCIAL HIGHLIGHTS 42 GLOSSARY SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is maximum current income consistent with stability of capital and the maintenance of liquidity. FUND FEES AND EXPENSES The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None None None None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) None None None None None None None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None Redemption fee None None None None None None None Exchange fee None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class X Class Z Management fees .309 .309 .309 .309 .309 .309 .309 + Distribution and service (12b-1) fees .125 - - .500 1.000 1.000 - + Other expenses .089 .089 .089 .089 .089 .089 .089 Total annual Fund operating expenses .523 .398 .398 .898 1.398 1.398 .398 Examples. The following examples are intended to help you compare the fees and expenses of the Fund's different share classes and compare the cost of investing in the Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 in the Fund for the time periods indicated, that your investment has a 5% return each year and that the Fund's operating expenses remain the same. The first example assumes that you redeem all of your shares at the end of the periods. The second example assumes that you keep your shares. Although your actual costs may be higher or lower, based on these assumptions, your estimated costs would be: If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $53 $168 $292 $656 $53 $168 $292 $656 Class B 41 128 223 503 41 128 223 503 Class C 41 128 223 503 41 128 223 503 Class L 92 286 497 1,105 92 286 497 1,105 Class M 142 443 765 1,677 142 443 765 1,677 Class X 142 443 765 1,677 142 443 765 1,677 Class Z 41 128 223 503 41 128 223 503 INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We look for investments that we think will provide a high level of current income. To achieve our objective, we invest in short-term money market instruments such as obligations issued by the U.S. Government, its agencies and instrumentalities, commercial paper, asset-backed securities, funding agreements, variable rate demand notes, bills, notes and other obligations issued by banks, corporations and other companies (including trust structures), and obligations issued by foreign banks, companies or foreign governments, and municipal notes. The Fund will invest only in instruments with remaining maturities of thirteen months or less and which are denominated in U.S. dollars. The Fund may invest in longer-term securities that are accompanied by demand features which will shorten the effective maturity of the securities to thirteen months or less. Although the Fund seeks to maintain a stable net asset value (NAV) of $1 per share, there can be no guarantee that it will always be able to do so. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the Fund. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments to the extent the Fund invests in debt instruments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
